Citation Nr: 0900249	
Decision Date: 01/05/09    Archive Date: 01/14/09

DOCKET NO.  07-38 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for scar, left armpit.

2.  Whether new material evidence has been submitted to 
reopen a claim of entitlement to service connection for scar, 
left fronto-parietal region.



ATTORNEY FOR THE BOARD

S. Pflugner, Associate Counsel




INTRODUCTION

The veteran had qualifying service in the United States Armed 
Forces in the Far East (USAFFE) from December 1944 to October 
1945.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a July 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines.  

The issue of whether new and material evidence has been 
submitted to reopen the claim of entitlement to service 
connection for scar, left fronto-parietal region, is remanded 
to the RO via the Appeals Management Center, in Washington, 
DC.


FINDINGS OF FACT

1.  The veteran had qualifying service from December 1944 to 
October 1945.

2.  The evidence of record does not show that the veteran 
incurred a left armpit scar during qualifying service.

3.  The evidence of record does not show that a pre-existing 
left armpit scar was aggravated by qualifying service.


CONCLUSION OF LAW

The veteran's left armpit scar was not incurred in or 
aggravated by qualifying military service.  38 U.S.C.A. 
§§ 101(24), 106, 1110, 1153, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.41, 3.303, 3.306 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Prior to the initial adjudication of the instant case, the 
RO's letter, dated in November 2006, advised the veteran of 
the foregoing elements of the notice requirements. 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (noting 
that a VCAA defect may be cured by issuance of a fully 
compliant notification followed by a re-adjudication of the 
claim); see also Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  

Further, the purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims, to include the opportunity to present pertinent 
evidence.  Thus, the Board finds that the content 
requirements of the notice VA is to provide have been met.  
See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 
  
In addition, the duty to assist the veteran has also been 
satisfied in this case.  The RO has obtained all of the 
veteran's service medical records and his identified VA 
medical and private treatment records.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The Board further finds that a medical 
examination is not required as there is no evidence of record 
indicating that the veteran's scar occurred during his 
service or for many years thereafter.  Finally, there is no 
indication in the record that additional evidence relevant to 
the issues being decided herein is available and not part of 
the record.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

In his August 2006 claim, the veteran stated that he served 
from May 16, 1942 to May 22, 1943 as a Telephone Operator 
with the Bureau of Public Works under the supervision of the 
Philippine Commonwealth Army, which was then headed by Major 
R.B. Praeger, commanding officer of Troop C, 26th Calvary of 
the former Philippine Scouts.  After the Japanese Imperial 
Army captured Major Praeger and established a military 
garrison, the veteran and those also under Major Praeger's 
command were forced to disperse.  Thereafter, the Japanese 
learned that Colonel D.D. Blackburn, Regimental Commander of 
the 11th Infantry, 11th Division, was planning to reorganize 
elements of Troop C, 26th Calvary and attack the newly 
established Japanese garrison.  The Japanese decided to 
abandon the garrison, pulling back to avoid conflict with 
what they considered a superior rate of arms against them.  
Logistically, in order for the Japanese to successfully pull 
back with all of their equipment, they needed to force people 
into their service as porters; the veteran claimed to be one 
of these porters.  As stated by the veteran, it was during 
this withdrawal, on May 31, 1944, that he incurred the injury 
leading to the left armpit scar at issue herein.  How exactly 
the wound was inflicted was not described by the veteran 
other than to say it was at the hands of a Japanese soldier.  
The veteran claimed he was rendered unconscious and presumed 
dead by the Japanese and fellow porters.  When he regained 
consciousness, the Japanese and the other porters had left.  
The veteran went to his parents' house to receive herbal 
treatment for his wound because there were no medical 
facilities available to him at the time.

The veteran did not detail the events occurring between 
incurring this injury in May 1944 and officially entering the 
Philippine Commonwealth Army.  A November 2005 letter from 
the National Personnel Records Center (NPRC) indicated that 
the veteran served as a member of the Philippine Commonwealth 
Army from December 21, 1944 to October 26, 1945, after which 
he was honorably discharged.

The veteran submitted two affidavits to support the above 
contentions.  In an affidavit dated in January 2007, L. 
Basang claimed to have also served under Major Praeger and, 
because of that service, he felt he could attest to the 
veracity of the veteran's claim.  In the second affidavit, 
dated in May 2007, M. Tabling echoed the facts presented in 
the veteran's August 2006 claim.  M. Tabling also stated he 
visited the veteran while he was recuperating from his injury 
at an unnamed evacuation site.

With this said, however, a request was sent to NPRC in August 
2006 to verify the veteran's service dates.  A September 2006 
response from NPRC indicated that there were no records 
demonstrating qualifying service between May 16, 1942 and 
December 20, 1944.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 C.F.R. § 3.303.  For Philippine 
service, "the period of active service will be from the date 
certified by the Armed Forces."  38 C.F.R. § 3.41.  

As detailed by the evidence of record, the veteran's injury 
that resulted in the scar at issue herein occurred prior to 
his confirmed period of qualifying service.  Moreover, there 
is no competent medical evidence of record indicating that 
this injury was aggravated by the veteran's period of 
qualifying service.  See 38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306.  Thus, the Board finds that, because the injury 
occurred prior to the veteran's qualifying service and 
because there is no evidence of aggravation, service 
connection for a left armpit scar is not warranted.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond 
v. West, 12 Vet App. 341, 346 (1999).

The veteran submitted evidence after certification of his 
claims to the Board.  The evidence consisted of a January 
2008 statement by the veteran in support of his claim and 
what appeared to the Board to be a government issued 
identification card indicating scars on his left forehead and 
left armpit.  Even though this evidence was not submitted 
contemporaneously with a waiver of jurisdiction, the Board 
finds that it is not pertinent and does not need to be 
referred to the RO for review with respect to the veteran's 
claim for service connection for left armpit scar.  38 C.F.R. 
§§ 19.37, 20.1304 (2008).  This evidence is not relevant 
because the existence of the scar is not at issue.  The issue 
herein is whether the scar was incurred in or was aggravated 
by the veteran's qualifying period of service, as discussed 
above.


ORDER

Service connection for scar, left armpit, is denied.


REMAND

The veteran originally filed his service connection claim for 
a left, fronto-parietal scar in January 1983; his claim was 
denied in May of that same year.  In August 2006, the veteran 
filed to reopen said claim based on new and material 
evidence, which was denied by rating decisions in January, 
April, and July 2007.  Subsequent to the July 2007 rating 
decision, the veteran submitted a timely notice of 
disagreement wherein he expressed a desire to appeal the RO's 
decision.  See 38 C.F.R. §§ 20.200, 20.201, 20.202 (2008).

In October 2007, the RO issued a statement of the case that 
did not address the veteran's service connection claim for a 
left, fronto-parietal scar.  Moreover, the December 2007 
supplemental statement of the case failed to address this 
claim.  Consequently, the Board must remand this issue for 
the RO to issue a statement of the case and to give the 
veteran an opportunity to perfect an appeal of such issue by 
submitting a timely substantive appeal.  Manlicon v. West, 12 
Vet. App. 238 (1999).

As noted above, the veteran submitted evidence after 
certification of his claims to the Board.  This evidence was 
not submitted contemporaneously with a waiver of jurisdiction 
and, therefore, must be considered by the RO in the statement 
of the case with respect to the veteran's claim for service 
connection for scar, left fronto-parietal region.

Accordingly, the case is remanded for the following action:

The RO must readjudicate the issue on 
appeal, with consideration of the 
evidence received after the December 
2007 supplemental statement of the case, 
including the January 2008 statement in 
support of his claim and the government-
issued identification card.  If the 
determination remains unfavorable to the 
veteran must be provided with a 
supplemental statement of the case that 
addresses all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered.  The 
veteran must be given an opportunity to 
respond to the supplemental statement of 
the case.  

No action is required by the veteran until he receives 
further notice; however, the veteran has the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


